Citation Nr: 1025186	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-16 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether disability compensation benefits were correctly 
terminated during the period from December 27, 2001, to April 13, 
2004, due to fugitive felon status.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 
1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) that terminated the Veteran's 
disability benefits from December 27, 2001, to April 13, 2004, 
because he was a fugitive felon wanted by the Alameda County 
Sherriff's Office due to an outstanding warrant for obstruction 
of justice that was issued on May 18, 1999, and invalidated on 
April 14, 2004.  The Veteran testified before the Board in August 
2009.   


FINDINGS OF FACT

1.  On May 18, 1999, a warrant for the Veteran's arrest was 
served by the Sherriff's Office in Alameda County, California.  
The basis for the warrant was obstruction of justice.  

2.  The competent evidence of record establishes that Veteran was 
a fugitive felon from May 18, 1999, to April 14, 2004, when the 
outstanding warrant against him was invalidated by the Sheriff's 
Office in Alameda County, California. 

3.  On December 27, 2001, the law was changed to prohibit the 
payment of VA benefits to fugitive felons.  

4.  Prior to being notified by VA in December 2005, the Veteran 
was aware of the felony arrest warrant from Alameda County, or 
otherwise aware that he was being sought for prosecution for 
obstruction of justice in that jurisdiction. 


CONCLUSION OF LAW

The Veteran is considered to have been a fugitive felon for VA 
compensation purposes and benefits were prohibited as a matter of 
law by reason of an outstanding fugitive felon warrant from 
December 27, 2001, until April 13, 2004.  38 U.S.C.A. §§ 501, 
5103(a), 5103A, 5313B (West 2002 & Supp. 2009); 38 C.F.R. § 
3.665(n) (2009). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective December 27, 2001, Congress enacted the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 107-
103, 115 Stat. 976.  That act provides that a Veteran eligible 
for compensation benefits may not be paid such benefit for any 
period during which he is a fugitive felon.  The term fugitive 
felon means a person who is a fugitive by reason of (A) fleeing 
to avoid prosecution, or custody or confinement after conviction, 
for an offense, or an attempt to commit an offense, which is a 
felony under the laws of the place from which the person flees, 
or (B) violating a condition of probation or parole imposed for 
commission of a felony under federal or state law.  38 U.S.C.A. § 
5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2009). 

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines fugitive as a person who flees or escapes; a refugee; or 
as a criminal suspect or a witness in a criminal case who flees, 
evades, or escapes arrest, prosecution, imprisonment, service of 
process, or the giving of testimony, especially by fleeing the 
jurisdiction or by hiding. 

According to information obtained from the Alameda County 
Sheriff's Office, a warrant was issued against the Veteran on May 
18, 1999.  The offense noted was obstruction of justice. 

VA was advised by law enforcement authorities that the Veteran 
had been identified as a fugitive felon because he was the 
subject of an open warrant.  In a December 2005 letter, the RO 
informed the Veteran that the law prohibited payment of any 
benefits to fugitive felons.  The Veteran was notified that VA 
had to terminate benefits on either the date of the warrant or on 
the date of the law which prohibited such payments, whichever was 
later.  In this case, the Veteran's benefits were terminated 
effective December 27, 2001, which was the effective date of the 
law. 

Before the RO took action to terminate the Veteran's benefits, he 
was given 60 days to provide evidence that his warrant had been 
cleared.  The RO explained what action would be required from the 
Veteran to clear his record and prevent the termination of his VA 
benefits. 

In his August 2006 notice of disagreement and subsequent 
correspondence and August 2009 testimony before the Board, the 
Veteran argued that he was entitled to full restoration of his 
disability benefits on the grounds that the arrest warrant had 
been issued in error.  Specifically, he asserted that he had 
already been charged with a misdemeanor in May 11, 1998, for 
which he had served 169 days in prison.  He stated that he could 
not be charged twice for the same offense and maintained that the 
Alameda County Sheriff's Office had made a mistake in issuing 
another warrant for his arrest in May 1999.  

The RO contacted the Alameda County Sherriff's Department to 
clarify the status of the Veteran's warrant and was informed that 
the warrant had been in force from May 18, 1999, to April 14, 
2004, when it was declared invalid.  The RO received that 
information from the Alameda County Sherriff's Department through 
phone calls and documents, which are of record in the claims 
file.  Also of record are statements from the Veteran dated in 
2003 asserting that his May 1999 warrant should not have shown up 
on record because it had been a mistake and that he intended to 
go clear up the matter before his vocational rehabilitation 
program started in September 2003.  

The Board has considered the Veteran's statements that the May 
1999 warrant for obstruction of justice had been issued in error.  
Nevertheless, the Board finds that the evidence clearly shows 
that the Veteran met the definition of a fugitive felon from May 
18, 1999, until the warrant against him was cleared on April 14, 
2004, a period which includes the time of the pertinent change in 
the law on December 27, 2001.

The record is negative for any objective information showing that 
the warrant was issued in error during the time period for which 
the Veteran's benefits were terminated.  To the contrary, the 
information the RO received from the Alameda County Sherriff's 
Office expressly confirmed that the warrant was in force from May 
18, 1999, to April 14, 2004.

In sum, the Board finds that the evidence of record establishes 
that the Veteran was a fugitive felon from May 18, 1999, when the 
warrant was issued, until the warrant against him was declared 
invalid on April 14, 2004.  In this case, application of the law 
to the facts is dispositive and the appeal must be denied because 
under the law there is no entitlement to the benefit sought.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran is not 
entitled to receive payment of disability compensation benefits 
while he was a fugitive felon, and the applicable law precludes 
the relief sought.

Furthermore, the provisions regarding notice and assistance to 
claimants have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive in a 
matter.  The preponderance of the evidence is against the 
Veteran's claim for restoration of his benefits, and that claim 
is denied.  38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009); Manning v. Principi, 16 Vet. App. 534 
(2002). 


ORDER

Termination of compensation benefits from December 27, 2001, to 
April 13, 2004, by reason of the Veteran's fugitive felon status 
was proper, and restoration of payment of those benefits is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


